                      Case 1:20-cv-00524-MKV Document 19 Filed 12/01/20 Page 1 of 2




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                        ANDREW B. SPEARS
Corporation Counsel                             100 CHURCH STREET                         Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                phone: (212) 356-3159
                                                                                                     fax: (212) 356-1148
                                                                                                   aspears@law.nyc.gov

                                                                            December 1, 2020

        VIA ECF
        Hon. Mary Kay Vyskocil
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                          Re:   Primyah Godial Miaa Paynes El Bey v. Crocillo, et al.,
                                20 Civ. 524 (MKV) (GWG)

        Your Honor:

               I am the attorney assigned to represent named defendant the City of New York (the
        “City”) in the above-referenced matter. The City writes pursuant to Rule 60 of the Federal Rules
        of Civil Procedure, and other applicable Federal and Local Civil Rules, to respectfully request
        reconsideration of the Court’s November 16, 2020 Order of Service (ECF No. 16). This motion
        is made on the grounds that the Court has erroneously substituted the City of New York as a
        defendant in this action, in place of previously named defendants, the Metropolitan
        Transportation Authority (“MTA”) and MTA 34th Precinct.

             A. Background

                Plaintiff filed a Complaint on January 17, 2020 (ECF No. 2) and an Amended Complaint
        on August 11, 2020. (ECF No. 12). Plaintiff’s complaints, which the Court has construed as
        collectively one operative pleading, allege that on January 8, 2020, plaintiff was, inter alia,
        subjected to excessive force inside Penn Station by defendant MTA Officer Crocillo, Shield No.
        2477. The complaints also named the MTA and MTA 34th Precinct as defendants. On
        November 16, 2020, the Court ordered that “Plaintiff’s claims against Defendants MTA and
        MTA 34th Precinct must be dismissed because an agency of the City of New York is not an
        entity that can be sued,” and further directed the Clerk of Court to “amend the caption of this
        action to replace the MTA and the MTA 34th Precinct with the City of New York.” (ECF No.
        16). On November 17, 2020, summons were issued as to the City of New York and defendant
        Crocillo. (See ECF No. 17).
         Case 1:20-cv-00524-MKV Document 19 Filed 12/01/20 Page 2 of 2




   B. The City of New York Should Not Have Been Substituted as a Defendant in this
      Action.

        The City of New York is not properly substituted as a defendant in this action in place of
the MTA, because the MTA and the City of New York are separate and distinct municipal
entities for § 1983 purposes. See Lloyd v. City of New York, No. 12 Civ. 4303 (BMC), 2012
U.S. Dist. LEXIS 127021, at *1 n.1 (E.D.N.Y. Sept. 6, 2012) (collecting cases); see also Altro v.
Consolidated Rail Corp., 130 A.D.2d 612, 515 N.Y.S.2d 540 (2d Dep’t 1987) (“The MTA is a
public benefit corporation created to continue and improve railroad commuter transportation
throughout a commuter transportation district including Westchester County and the City of New
York.” (citations omitted)).

        In this action, plaintiff asserts claims only against the MTA, and MTA Officer Crocillo.
There is nothing in the complaints suggesting that the City or any City agency or employee are
intended defendants. The Amended Complaint includes correspondence between the plaintiff
and MTA Police Department (“MTA PD”), confirming that the individual defendant is an officer
with MTA PD, and thus not an officer with the New York City Police Department (“NYPD”), or
any other City agency. (See Am. Compl., ECF No. 12, at p. 3). Plaintiff does not allege any
facts suggesting that any employee or agency of the City of New York was responsible for, or
involved in, defendant Crocillo’s alleged unconstitutional conduct, or otherwise responsible for
his training or employment. See Breitkopf v. Gentile, 41 F. Supp. 3d 220, 259-61 (E.D.N.Y.
2014); cf. New York Magazine v. Metropolitan Transp. Auth., 136 F.3d 123, 126-27 (2d Cir.
1998) (holding that a plaintiff lacked standing to sue the City of New York for harms allegedly
caused by the MTA). Thus, no claims may lie against the City for harms allegedly caused by the
MTA and its employees. See Price v. City of New York, et al., No. 15 Civ. 5871 (KPF), 2018
U.S. Dist. LEXIS 105815, at *60 (S.D.N.Y. June 25, 2018). Accordingly, the City respectfully
submits that it was an error to substitute the City as a defendant in this matter in place of the
MTA.

      Based on the foregoing, the City respectfully requests the Court reconsider its Order
(ECF No. 16) and dismiss the City of New York as a defendant in this action.

       The City of New York thanks the Court for its time and attention to this matter.

                                                            Respectfully submitted,

                                                            Andrew B. Spears              /s
                                                            Andrew B. Spears
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division

CC:    VIA U.S. MAIL and EMAIL
       Primyah Godial Miaa Paynes El Bey
       Plaintiff pro se
       40 Ann Street, #2BA
       New York, NY 10038
       premday.inc@yahoo.com

                                              -2-
